 



Exhibit 10.13

EMPLOYMENT AGREEMENT

This Employment Agreement (including Attachments A & B) is dated as of this 7th
day of August 2002, by and between General Dynamics Corporation (the
“Corporation”) and Nicholas D. Chabraja, (collectively the “Parties”) but
effective January 1, 2003.

Recitals

WHEREAS, Mr. Chabraja has been the Corporation’s Chief Executive Officer and the
Chairman of its Board of Directors (the “Board”) since June 1, 1997, pursuant to
an Employment Agreement dated as of November 12, 1996 which will expire on
December 31, 2002; and

WHEREAS, during the five years in which Mr. Chabraja has held the office of
Chairman and Chief Executive Officer shareholder value has increased
significantly; the Company’s market capitalization has increased from $4.7
billion to approximately $16 billion; the Company’s annual revenues have grown
from $4 billion to approximiately $14 billion; earnings per share have grown at
an annual compounded rate of 17%; and the Company’s total return to investors
has grown at an annual average rate of 18%; and

WHEREAS, the Board of Directors, on behalf of the Corporation’s shareholders, in
recognition of Mr. Chabraja’s exceptional performance and superb leadership,
strongly desires to see him continue as Chairman and Chief Executive Officer;
and

WHEREAS, Mr. Chabraja agrees to continue his employment in this capacity;

NOW THEREFORE, the Parties agree as follows:



1.   Position and Term. The Corporation desires that Mr. Chabraja continue his
employment as Chairman and Chief Executive Officer, and Mr. Chabraja agrees to
continue his employment, for the period January 1, 2003 through December 31,
2005. Either party may terminate this Agreement, subject to the terms and
conditions set forth herein, upon thirty (30) days written notice to the other.
  2.   Base Compensation. Mr. Chabraja will receive base compensation of not
less than $1,050,000. During this Agreement, the Compensation Committee of the
Board may from time to time increase Mr. Chabraja’s base compensation as it, in
its sole discretion, deems appropriate.   3.   Incentive Compensation.
Mr. Chabraja will continue to be eligible for annual bonuses and incentive
compensation awards. In making this determination, the Compensation Committee of
the Board will annually review the Corporation’s actual performance as compared
to its strategic and operational plans. The Compensation Committee of the Board
will also consider Mr. Chabraja’s total compensation in relationship to the
performance pay levels of other chief executive officers of industrial concerns
and in the aerospace and defense industry.

 



--------------------------------------------------------------------------------



 





4.   Other Benefits and Perquisites. Mr. Chabraja will be eligible for all other
benefits and perquisites the Corporation provides to its senior executive
officers. These benefits include participation in the Corporation’s qualified
and non-qualified retirement plans, the Corporation’s qualified and
non-qualified 401(k) Savings and Stock Incentive plans, and group health, life
and disability coverage. Additionally, Mr. Chabraja will continue to have use of
the Corporation’s aircraft, consistent in all cases with the Corporation’s Board
resolutions and the Corporation’s policies regarding the use of aircraft.   5.  
Termination of Employment between January 1, 2003 and December 31, 2005.



  a.   If Mr. Chabraja’s employment ends prior to December 31, 2005, by reason
of his Voluntary Resignation or death, the Corporation agrees to provide him the
following amounts and benefits:



  i.   The Corporation will pay Mr. Chabraja or his designated beneficiary, as
the case may be, his base compensation earned through his last day of Active
Employment (including unused vacation and personal days); and     ii.   The
Corporation will pay Mr. Chabraja or his designated beneficiary, as the case may
be, a pro rated payment equal to his immediately prior year’s annual bonus or
100% of the current year’s target bonus, whichever is greater. The pro-ration of
such amount shall be from the first day of the year in which he voluntarily
resigned or died through his last day of Active Employment (i.e., not including
any period attributable to the payment of unused vacation). Such payments to
Mr. Chabraja, or his designated beneficiary, as the case may be, will be made at
the same time and manner as the Corporation makes similar payments to its other
senior executive officers.     iii.   The Corporation will provide Mr. Chabraja
with the benefits enumerated in Section 6 (c) through (i) listed below.



  b.   Termination due to Disability, by the Corporation Without Cause or as a
Result of or Breach by the Corporation of Its Obligations. In the event
Mr. Chabraja’s employment terminates: (i) due to his Disability; (ii) by the
Corporation, without cause, or (iii) by Mr. Chabraja as a result of a breach by
the Corporation of its obligations hereunder and its failure to cure such breach
within thirty (30) days of written notice thereof, the Corporation agrees to
provide Mr. Chabraja the following:



  i.   The Corporation will continue to pay Mr. Chabraja an amount equal to the
base compensation he is earning at the time of his termination for the remaining
term of this Agreement; and     ii.   The Corporation will continue to pay
Mr. Chabraja an amount equal to the annual bonus and incentive compensation he
would have earned had he

Page 2 of 11



--------------------------------------------------------------------------------



 





      continued his employment for the remaining term of this Agreement. Such
amounts must be the greater of his prior year’s annual bonus or 100% of the
current year’s target bonus. Payments to Mr. Chabraja will be made at the same
time and manner as the Corporation makes similar payments to its other senior
executive officers; and     iii.   The Corporation will provide Mr. Chabraja
with the benefits enumerated in Section 6 (c) through (i) listed below.



  c.   Termination due to a Change in Control. In the event that Mr. Chabraja’s
employment is terminated (either in fact or constructively) as a result of a
“Change in Control”, the Corporation agrees that Mr. Chabraja will be treated
for purposes of this Agreement as having terminated employment “Without Cause”
under Section 5 (b) above. Where the Severance Protection Agreement between the
Corporation and Mr. Chabraja dated April 12, 1999, as may be hereafter amended
from time to time, and this Agreement provide for payment covering the same
benefit, the Corporation will provide Mr. Chabraja with the benefit most
favorable to him, otherwise, Mr. Chabraja is entitled to retain the benefits
under both agreements.     d.   Termination For Cause. In the event
Mr. Chabraja’s employment by the Corporation is terminated For Cause, in full
satisfaction of its obligations hereunder, the Corporation will



  i.   pay Mr. Chabraja his base compensation earned through his last day of
Active Employment (including unused vacation and personal days);     ii.  
provide to Mr. Chabraja the retirement benefits enumerated in Attachment A, the
2002 Retirement Benefits Agreement; and     iii.   provide to Mr. Chabraja such
other benefits as are required by law.



6.   Expiration on or after December 31, 2005. If Mr. Chabraja maintains his
Active Employment through December 31, 2005, the Corporation, at its sole
expense, will:



  a.   pay Mr. Chabraja any remaining earned but unpaid base compensation
(including unused vacation and personal days); and     b.   pay Mr. Chabraja’s
bonus for the 2005 calendar year, if the Compensation Committee determines, in
its sole discretion, that the performance of the Corporation warrants such a
payment. Any such payment will be made at the same time and manner as the
Corporation makes similar payments to its other senior executive officers; and  
  c.   direct a buy-out of Mr. Chabraja’s residence located in McLean, Virginia,
in an amount which is equal to the greater of:

Page 3 of 11



--------------------------------------------------------------------------------



 





  i.   the residence’s appraised value on or about January 1, 2006, or     ii.  
the residence’s original cost, plus all subsequent improvements Mr. Chabraja
made, as defined in the Corporation’s Relocation Policy; and



  d.   reimburse Mr. Chabraja for the cost of transporting and storing (up to
six (6) months) his household furnishings and personal effects from McLean,
Virginia to anywhere in the 48 contiguous United States of America; and     e.  
secure at its sole expense executive office space in the Chicago, Illinois area
with administrative support for a period of not less than two (2) years; and    
f.   provide Mr. Chabraja and his then eligible dependents with continued
participation in the Corporation’s medical plans at then active employee cost
for up to six (6) months, following which, Mr. Chabraja will be eligible to
elect continued coverage under the Consolidated Omnibus Budget Reconciliation
Act of 1985 (“COBRA”), as amended, by paying the full cost; and     g.   provide
to Mr. Chabraja the retirement benefits enumerated in Attachment A, the 2002
Retirement Benefits Agreement; and     h.   provide Mr. Chabraja with usage of a
corporate provided aircraft as stated in Attachment B; and     i.   in exchange
for Mr. Chabraja’s active involvement in the Corporation’s executive
compensation determination in the year following his termination of employment
with the Corporation, add twelve (12) full calendar months to Mr. Chabraja’s
last day of Active Employment for purpose of prorating any of Mr. Chabraja’s
unvested stock options and restricted stock. Notwithstanding the prior sentence,
if Mr. Chabraja’s termination of employment is due to his Death or Disability,
he will be vested in accordance with the terms and conditions of the 1997
Incentive Compensation Plan, as amended.



7.   Definitions. For purposes of this Agreement, the terms below will have the
following definitions:



  a.   “Active Employment” means a period of employment during which services
are required to be performed. The continued payment of amounts in lieu of base
compensation, annual bonuses, unused vacation, unused personal days will not be
considered a period of Active Employment.     b.   “Change in Control” means a
change in control as defined in Section 1 of the Severance Protection Agreement,
as amended, dated April 12, 1999, between the Corporation and Mr. Chabraja as
such agreement may be amended from time to time.

Page 4 of 11



--------------------------------------------------------------------------------



 





  c.   “For Cause” means the termination of Mr. Chabraja’s employment as a
direct result of any of the following acts: (i) the commission of a felony or a
crime involving dishonesty or fraud which materially and adversely affects the
Corporation or any of its affiliates, (ii) a material violation of the
Corporation’s standards of business ethics and conduct, or (iii) individually
filing or participating in a lawsuit against the Corporation during Active
Employment with the Corporation.     d.   “Disability” shall mean if, as a
direct result of an illness or injury, Mr. Chabraja is unable, in the sole
opinion of the Compensation Committee of the Corporation’s Board of Directors,
to adequately perform the tasks of his position for the entire balance of his
Employment Agreement.     e.   “Voluntary Resignation” or “Voluntarily Resigns”
shall mean a termination of Mr. Chabraja’s employment resulting from his
decision to cease performing services for the Corporation.



8.   Tax Liability. Following Mr. Chabraja’s termination of employment (for any
reason other than a termination of employment “For Cause”), the Corporation will
provide Mr. Chabraja with one (1) round of federal and state tax gross ups
(determined using the top marginal rate and tax rates for federal and applicable
state taxes) for amounts imputed to Mr. Chabraja pursuant to this Agreement (but
specifically excluding base compensation, bonuses, equity awards and amounts
paid pursuant to Attachment A). Any tax gross up will be included in
Mr. Chabraja’s taxable income and included in the Corporation’s tax reporting
consistent with its policies and procedures for other executives.   9.  
Miscellaneous. This Agreement shall be construed and enforced in accordance with
the laws of the State of Delaware.   10.   Notice. Any notice required under
this Agreement (or an Attachment hereto) shall be made in writing addressed to
the Corporation in care of the Senior Vice President, Human Resources (with a
copy to the Senior Vice President and General Counsel) at the Corporation’s
headquarters and to Mr. Chabraja at his home address as noted in the
Corporation’s employee records.   11.   Effect of Prior Agreements. This
Agreement (and its Attachments) will not become effective unless Mr. Chabraja
continues his Active Employment beyond December 31, 2002. Therefore, all prior
agreements between the Corporation and Mr. Chabraja remain in effect. With
Mr. Chabraja’s Active Employment on and after January 1, 2003, this Agreement
(including its Attachments) shall become effective and his prior employment
agreement (including all attachments thereto) will at that time be superseded.
This Agreement does not supersede the Severance Protection Agreement between
Mr. Chabraja and the Corporation.

Page 5 of 11



--------------------------------------------------------------------------------



 





12.   Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under applicable law or rule in any jurisdiction,
such invalidity, illegality or unenforceability shall not affect the validity,
legality or enforceability of any other provision of this Agreement or the
validity, legality or enforceability of such provision in any other
jurisdiction, but this Agreement shall be reformed, construed and enforced in
such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.   13.   Amendment and Waiver. The provisions of
this Agreement may be amended or waived only by the written agreement of the
Corporation and Mr. Chabraja, and no course of conduct or failure or delay in
enforcing the provisions of this Agreement shall affect the validity, binding
effect or enforceability of this Agreement.   14.   Counterparts. This Agreement
may be executed in counterparts; each of which shall be deemed to be an original
and both of which together shall constitute one and the same instrument.   15.  
Assignability. This Agreement may not be assigned without the written consent of
each Party.   16.   Successorship. This Agreement shall inure to the benefit of
Mr. Chabraja’s estate.

IN WITNESS WHEREOF, pursuant to the authority granted by the Corporation’s Board
of Directors to the Corporation’s Senior Vice President — Human Resources &
Administration, the Corporation has caused this Employment Agreement to be
executed on behalf of itself and caused the Corporation’s seal to be hereunto
affixed and attested to by the Secretary of the Corporation. In like manner, the
Executive has executed this Agreement on his behalf. This Agreement is effective
as of the first date stated above.

          ATTEST:       GENERAL DYNAMICS CORPORATION          

--------------------------------------------------------------------------------

  By:  

--------------------------------------------------------------------------------

Senior Vice President – Human Resources &
Administration                     ATTEST:       NICHOLAS D. CHABRAJA          

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Page 6 of 11



--------------------------------------------------------------------------------



 



Attachment A — Retirement Agreement

WHEREAS, on this 7th day of August, 2002, General Dynamics Corporation, a
Delaware corporation (the “Corporation”), and Nicholas D. Chabraja (the
“Executive”) (collectively the “Parties”) entered into an extension of Mr.
Chabraja’s Employment Agreement (the “2002 Employment Agreement”); and

WHEREAS, on November 12, 1996, the Corporation and Mr. Chabraja entered into an
Employment Agreement with an Addendum Retirement Benefit Agreement (the “1996
Retirement Agreement”); and

WHEREAS, the Corporation agreed to pay certain supplemental retirement benefits
in accordance with the terms of the 1996 Retirement Agreement; and

WHEREAS, absent an extension of Mr. Chabraja’s employment, Mr. Chabraja would be
entitled to begin receiving his retirement benefit under the 1996 Retirement
Agreement starting January 1, 2003; and

WHEREAS, Mr. Chabraja has earned retirement benefits under the Retirement Plan
for Salaried Executives, which is part of the General Dynamics Retirement Plan
(Government) (the “Retirement Plan”). And, to the extent that Section 415,
401(a)(4) or 401(a)(17) of the Internal Revenue Code of 1986, as amended, may
have limited Mr. Chabraja’s retirement benefits, Mr. Chabraja has earned
additional benefits under the General Dynamics Corporation Supplemental
Retirement Plan (the “Supplemental Retirement Plan”) (collectively the
“Retirement Program”).

NOW, THEREFORE, in consideration for Mr. Chabraja’s entering into the 2002
Employment Agreement, the Parties agree to the following terms and conditions
(hereinafter the “2002 Retirement Agreement”) which is incorporated by reference
into Mr. Chabraja’s Employment Agreement as follows:



1.   Agreement Benefit. The Corporation agrees to pay Mr. Chabraja a monthly
single-life benefit at retirement equal to a percentage of his Final Average
Monthly Salary, as defined within the Corporation’s Retirement Program. This
percentage will be twenty-two percent (22.0%) plus one-half percentage point
(0.50%) for each completed calendar month of employment on and after January 1,
2003 (such that by December 31, 2005, the percentage will be forty percent
(40.0%)). The single-life benefit if Mr. Chabraja remains Actively Employed and
retires on December 31, 2005, will not be less than $1,200,000 per annum.   2.  
Payment of Benefits.



  a.   If prior to December 31, 2005, Mr. Chabraja (a) Voluntarily Resigns,
(b) retires, or (c) is terminated “For Cause,” he will be entitled to receive
the benefit he earned under Section 1 through the end of the month in which such
separation or retirement occurs. Mr. Chabraja will begin receiving his benefit
under this subparagraph as of the first day of the month following his
separation or retirement.

Page 7 of 11



--------------------------------------------------------------------------------



 





  b.   If Mr. Chabraja’s employment with the Corporation terminates at any time
prior to December 31, 2005, due to (a) his “Disability,” (b) termination
“Without Cause,” or (c) a “Change in Control”, Mr. Chabraja will be entitled to
receive the benefit under Section 1 above as if Mr. Chabraja had maintained his
Active Employment and pensionable earnings through December 31, 2005.
Mr. Chabraja will begin receiving his benefit under this subparagraph as of
January 1, 2006.



3.   Survivor Benefit in the Case of Death Prior to Benefit Commencement. If
Mr. Chabraja dies during the term of this 2002 Retirement Agreement, but prior
to separating from employment and does not leaving a surviving spouse, no
benefit shall be paid under this Agreement. If Mr. Chabraja dies during the term
of this 2002 Retirement Agreement, but prior to separating from employment and
leaves a surviving spouse, his surviving spouse shall receive a 50% Contingent
Annuitant benefit with a 10-Year Certain feature. In the event that
Mrs. Chabraja dies prior to the 10th anniversary of Mr. Chabraja’s death,
payments shall continue to Mrs. Chabraja’s designated beneficiary or estate.
Payment will commence on the first day of the month following Mr. Chabraja’s
death.   4.   Form of Payment. All retirement benefits payable pursuant to this
2002 Retirement Agreement will be paid in such form and at such time as Mr.
Chabraja’s elects under the Retirement Program. The Corporation may, in its sole
discretion, accelerate the payment of some or all of the benefits under this
2002 Retirement Agreement in a form of actuarial equivalent value. In addition
to all of forms of payment under the Retirement Program, Mr. Chabraja may elect
a 100% Contingent Annuitant option with a 10-Year Certain feature.   5.   No
Assignment. No benefit under this 2002 Retirement Agreement will be subjected in
any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge, and any attempt so to anticipate, alienate, sell,
transfer, assign, pledge, encumber or charge the same will be void, and no such
benefit will in any manner be liable for or subject to the debts, liabilities,
engagements or torts of the person entitled to such benefit, except as
specifically provided in the Retirement Program or pursuant to a Qualified
Domestic Relations Order as described in Code Section 414(p).   6.   Payment
from General Assets.



  a.   To the extent a benefit under this 2002 Retirement Agreement is not
otherwise payable from a Retirement Program (or unless otherwise determined by
the Corporation), all benefits payable to Mr. Chabraja hereunder will be paid by
the Corporation from its general assets. The Corporation will not be obliged to
acquire, designate or set aside any specific assets for payment of the
Supplement. Further, Mr. Chabraja will have no claim whatsoever to any specific
assets or group assets of the Corporation.     b.   The Corporation may, in its
discretion, designate that the some or all the benefits payable hereunder will
be satisfied from the assets of a trust, fund, or other

Page 8 of 11



--------------------------------------------------------------------------------



 





      segregated group of assets. But, should these assets prove to be
insufficient to satisfy payment of such benefits or other post-retirement
benefits, the Corporation will remain liable for payment thereof.



7.   Prior Agreement. The 1996 Retirement Agreement will become null and void as
of January 1, 2003. Notwithstanding anything in this 2002 Retirement Agreement
to the contrary, if Mr. Chabraja’ employment with the Corporation terminates on
or after the date first written above but before January 1, 2003, Mr. Chabraja
will be entitled to only those benefits payable under the terms and conditions
of the 1996 Retirement Agreement.   8.   Plan Administration. The Board of
Directors hereby delegates to the Senior Vice President, Human Resources and
Administration (or his authorized designee) the power to interpret this
Agreement in his sole discretion and such interpretations will be binding on the
Corporation and Mr. Chabraja. The Retirement Programs actuary shall determine
all values and payments required under this 2002 Retirement Agreement based on
the actuarial assumptions used under the Corporation’s Retirement Program.   9.
  Income Taxes. Mr. Chabraja and the Corporation agree that all payments made
pursuant to this 2002 Retirement Agreement will be treated as “wages” for
federal and state income tax and employment tax purposes (including FICA) at
such time and in such manner as prescribed by law. Each Party to this 2002
Retirement Agreement is responsible for the payment of its own taxes.   10.  
Incorporation by Reference. This 2002 Retirement Agreement is be incorporated by
reference into Mr. Chabraja’s Employment Agreement with the Corporation. The
defined terms in this 2002 Retirement Agreement will have the same meaning
provided in Mr. Chabraja’s 2002 Employment Agreement.

Page 9 of 11



--------------------------------------------------------------------------------



 



Attachment B – Aircraft Usage



1.   Flight Hours Earned. Mr. Chabraja shall earn fourteen (14.0) Flight Hours
for each full month of service under his Active Employment with the Corporation
between January 1, 2003, and December 31, 2005 to a maximum of Five Hundred
(500) Flight Hours.



  a.   Termination “For Cause”. Notwithstanding anything in this Attachment B or
Mr. Chabraja’s Employment Agreement to the contrary, if Mr. Chabraja’s
employment with the Corporation is terminated “For Cause” (as defined in his
Employment Agreement) all Flight Hours will be forfeited.     b.   Termination
“Without Cause”, Change in Control or “Disability”. Notwithstanding anything in
this Attachment B or Mr. Chabraja’s Employment Agreement to the contrary, if
Mr. Chabraja’s employment with the Corporation is terminated “Without Cause”,
due to a “Change in Control”, or as a result of a “Disability”, Mr. Chabraja
shall be entitled to Five Hundred (500) Flight Hours regardless of his length of
employment.



2.   Acceptable Aircraft. The Corporation will make available to Mr. Chabraja a
Super Midsize aircraft or larger (e.g., Gulfstream 200) along with fuel, trained
personnel and basic snack and beverage service. Mr. Chabraja will be responsible
for all food and beverage costs in excess of basic snack and beverage service.  
3.   Right to Use Aircraft. Mr. Chabraja’s right to use the Corporation’s
aircraft is personal in nature and will not inure to the benefit of his
surviving spouse or estate. All of Mr. Chabraja’s rights under this Attachment B
expire upon the earlier to occur of:



  a.   his death;     b.   one hundred and twenty (120) months after his last
day of Active Employment; or     c.   the exhaustion of all his Flight Hours,
including any carryover.



4.   Usage of Flight Hours.



  a.   Annual Limit. Following Mr. Chabraja’s termination of employment entitled
to any amount of Flight Hours, Mr. Chabraja may use up to one hundred
(100) Flight Hours in any calendar year. If Mr. Chabraja separates employment in
the middle of a calendar year, the one hundred (100) Credited Flight Hour
maximum will be prorated by the number of completed calendar months remaining in
that year.     b.   Carryover of Unused Flight Hours. If, for any reason Mr.
Chabraja does not use his entire allotment of Flight Hours within any calendar
year, the unused number of Flight Hours will be carried over to the subsequent
calendar year (subject to an overall maximum usage of one hundred (100) Flight
Hours in any calendar year).

Page 10 of 11



--------------------------------------------------------------------------------



 





  c.   Ten (10) Year Maximum Carryover. Mr. Chabraja may carryover any unused
Flight Hours for a maximum of one hundred and twenty (120) complete calendar
months following his last day of Active Employment.



5.   Protocol for Aircraft Usage.



  a.   In order to obtain the use of a Corporation aircraft, Mr. Chabraja must
request the use of such aircraft at least 24 hours prior to the requested flight
departure for flights that will depart and arrive within the 48 contiguous
United States of America and at least 48 hours prior to the requested flight
departure for all other flights. Such request must be made to an agreed upon
contact at the Corporation and must specify the requested departure and arrival
locations and the amount of people in the flight party.



  i.   The Corporation will supply Mr. Chabraja with an aircraft based upon
Corporation aircraft availability. The size of Mr. Chabraja’s flight party shall
be limited by aircraft size and availability.     ii.   If a corporate aircraft
is available, it will pick up Mr. Chabraja and his flight party at the nearest
suitable location for that aircraft. The flights shall include the particular
aircraft’s basic flight service.



6.   Usage of Flight Hours.



  a.   Mr. Chabraja shall be charged against his bank of Flight Hours for each
hour or fraction of an hour Mr. Chabraja’s requested aircraft is airborne.



  i.   Aircraft flight time to arrive at a requested pick-up location within the
48 contiguous United States of America will not count against Mr. Chabraja’s
Flight Hours. Aircraft flight time to all other pick up locations shall count
towards Mr. Chabraja’s 500-hour aircraft time limit.

Page 11 of 11